                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 UNITED STATES OF AMERICA                 )
                                          )
                                          )
 v.                                       )          Case No. 1:19cr00047
                                          )                ORDER
 NANCY DEGOLLADO, et al.,                 )
     Defendants                           )

       This matter came before the undersigned on the Request For Production Of
 Documents, (Docket Item No. 90); Motion For Exculpatory Information, (Docket
 Item No. 91), (“Motions”); and Motion For The Immediate Production Of All
 Jencks Act Material And Evidence Of Other Crimes, (Docket Item No. 92),
 (“Motion for Jencks Act Materials”), filed on behalf of the defendant, Nancy April
 Elizabeth Kestner. Upon consideration of the Motions and the Motion for Jencks
 Act Materials, it is ORDERED as follows:


       1.    The Motions will be considered a request by the defendant for
 disclosures pursuant to Federal Rule of Criminal Procedure 16(a). The United
 States Attorney's Office shall confer with defense counsel and arrange a date by no
 later than January 6, 2019, on which defense counsel may inspect and copy the
 materials described in Fed. R. Crim. P. 16(a)(1). Note should be taken of the
 defendant’s disclosure obligations under Fed. R. Crim. P. 16(b), and such
 disclosures should be made by no later than January 13, 2019;




                                         -1-




Case 1:19-cr-00047-JPJ-PMS Document 136 Filed 11/15/19 Page 1 of 2 Pageid#: 194
       2.     Defense counsel may make an electronic copy of any materials
 provided by the Government to be given to the appropriate person at the facility
 holding the defendant for use to allow the defendant to view these materials while
 supervised in a secure location (i.e., warden’s office or counselor’s office). These
 materials may not be given directly to the defendant, may not be downloaded in
 any form or printed by the defendant. The defendant is advised that violation of
 this Order may result, in addition to other potential penalties, in the defendant
 being required to show cause why the defendant should not be held in contempt of
 court. Defense counsel must retrieve the electronic copy of these materials at the
 conclusion of the case and delete or destroy the electronic copy of these materials.

       3.     The Motion For The Immediate Production Of All Jencks Act
 Material is DENIED.


       4.     To the extent that the defendant seeks disclosure of material described
 in Brady v. Maryland, 373 U.S. 83 (1963), and related cases, including United
 States v. Giglio, 405 U.S. 150 (1972) (impeachment evidence), the government's
 obligations to produce these materials in a timely manner exist regardless of any
 specific direction by the court, see United States v. Holmes, 722 F.2d 37, 41 (4th
 Cir. 1983); and


       5.     Otherwise than as set forth herein, the Motions are DENIED.

                                        ENTER:        November 15, 2019.

                                        /s/   Pamela Meade Sargent
                                              UNITED STATES MAGISTRATE JUDGE
                                          -2-




Case 1:19-cr-00047-JPJ-PMS Document 136 Filed 11/15/19 Page 2 of 2 Pageid#: 195
